Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10037918 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: applying a first etching process to the second dielectric layer to form a third opening in the second dielectric layer, the third opening exposing the etch stop layer; performing a second etching process on the etch stop layer to form a fourth opening, the fourth opening exposing the conductive feature, a width of the fourth opening in the second dielectric layer being greater than a width of the third opening in the second dielectric layer; and filling the fourth opening with a conductive material as instantly claimed, and in combination with the additional method steps.
 Regarding claim 8, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: performing a first etching process to form a second opening in the second dielectric layer, the second opening exposing the etch stop layer in the first opening; performing a second etching 
Regarding claim 16, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising:  performing a first etching process to remove the second dielectric layer in the first trench; performing a second etching process to remove the etch stop layer in the first trench and expose the conductive feature; and forming a conductive material over the conductive feature as instantly claimed, and in combination with the additional method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815